Citation Nr: 0026944	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  96-21 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to July 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 1995 rating decision of the 
RO.  

In September 1997, the Board remanded this matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is not shown to have had combat with the 
enemy in connection with his military service.  

3.  The veteran does not have PTSD due to alleged stressful 
events in service.  



CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding this claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The Board notes that under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f). 


I.  Factual background

The veteran's service medical records are entirely negative 
for complaints or findings relative to a psychiatric 
disorder.  

Evidence submitted in support of the veteran's claim includes 
a report of psychiatric evaluation conducted by Warren J. 
Steinmuller in October 1995.  At that time, the veteran 
described an almost life long history of substance abuse, 
including use of alcohol and marijuana beginning around the 
age of 14.  According to the veteran, during his service in 
Vietnam, his use of alcohol and marijuana was on a daily 
basis.  Upon his return to the United States, he began 
working as a bus driver and chauffeur, during which time his 
drinking persisted unabated.  He further reported that, 
commencing in the 1980s, he began to abuse cocaine, and 
later, in 1990, he began smoking crack.  

According to the veteran, in 1992, he struck a child while 
driving a bus under the influence, resulting in the near 
death of that child.  He reported that, at that time, he 
checked himself into a psychiatric hospital, primarily as a 
means to avoid drug testing at his job but also because he 
was depressed and wanted to be left alone.  He further noted 
that he had injured his back in the accident and had not 
worked since.  

Upon discharge from the hospital, the veteran resumed his use 
of alcohol and cocaine.  He reported that, while using crack 
cocaine, he began to experience auditory hallucinations 
telling him to kill himself culminating in an attempted 
suicide in January 1995.  

In addition to the above, the veteran also described having 
incurred several traumatic experiences while serving in 
Vietnam.  According to the veteran, he witnessed people being 
shot execution-style in the streets of Saigon and he also 
witnessed monks immolating themselves.  He noted that, since 
about 1970, he had been wakened frequently at night by dreams 
where he had the sensation he was on fire or that someone was 
chasing him.  He further noted a fear of crowds in light of 
his observation of the killings in the streets of Saigon.  

Additional symptoms reported by the veteran included feelings 
of withdrawal and isolation, yet he also reported feeling 
quite lonely.  In addition, he noted that, at night, he was 
particularly prone to intrusive thoughts about his 
experiences in Vietnam and would, at times, cry when he was 
having them.  Although less of a problem during the day, he 
noted that he nonetheless avoided places with crowds and 
particularly avoided elevators.  Other complaints included 
impaired sleep and memory.  He also described a feeling that 
people were untrustworthy and taking advantage of him.  He 
also felt that people followed him and watched him and may 
have been plotting against him, particularly the Mafia, as, 
when he was a chauffeur, he had overheard information from 
union leaders about money being siphoned off.  Although he 
denied bizarre, delusional beliefs such as thought insertion, 
deletion or alien control, he did feel that comments made on 
TV were sometimes directed towards him and that his pastor, 
on occasion, made comments in church that applied only to 
him.  He denied grandiose delusions and auditory 
hallucinations, but admitted that he occasionally saw forms 
of human figures without faces when alone in his room at 
night which he found comforting in some ways.  Although he 
acknowledged having suicidal ideation in the form of a desire 
that God would take him, he denied any intent or plan to 
commit the act himself.  He also reported occasional 
homicidal ideation directed towards his third wife, but no 
intent or plan to carry out the activity.  His last use of 
alcohol and cocaine was stated to have been in January 1995, 
at which time he had been hospitalized for his attempted 
suicide.  The final diagnoses rendered after psychiatric 
evaluation included:  alcohol abuse; cocaine abuse; PTSD; 
rule out substance abuse-induced psychotic disorder with 
delusions and hallucinations; and, rule out substance abuse-
induced mood disorder.  

The veteran was also afforded a VA psychiatric examination in 
October 1995.  At that time, he reported his military 
occupational specialty as having been in heavy equipment and 
trucking-duties which he had performed for 3 years in 
Germany and 11/2  years in Vietnam.  He further indicated that 
he had extended his Vietnam tour because he had enjoyed 
working with the Vietnamese people.  The veteran denied 
regular participation in combat patrols, but noted that he 
had been involved in convoys and transporting which usually 
involved being fired upon at least twice per month.  He also 
reported that his camp had been hit by mortar fire on "a 
couple" of occasions.  Additional stressors included seeing 
"a lot" of wounded Vietnamese, observing Buddhist 
protestors burning themselves alive, witnessing suicide 
bombers on motorcycles blow themselves up, and his experience 
during his first night in country when he was in a tent on an 
airfield and felt that he was going to die.  

At the time of the examination, the veteran related his most 
salient problems as including an inability to trust others, 
not liking people and feeling "very depressed."  The 
examiner, upon review of the criteria necessary for PTSD, 
noted the following:  the A criterion for a recognizable 
stressor remained unclear due to the veteran's vague report 
of stressors, though his exposure to sniper and mortar fire 
potentially fulfilled this criterion for the DSM-III 
diagnosis; the B criterion symptoms involved recurrent 
recollections of his general experience in Vietnam with 
feelings that it "wasn't right," rather than specific 
trauma, as well as vague reports of "fire dreams" in which 
he saw himself burning; the C criterion symptoms included a 
loss of interest in recreational activities, suspiciousness 
towards others, and difficulty relating emotions to others; 
and, the D criterion symptoms were reported to involve 
startle response, sleep disturbance since abstaining from 
alcohol, a vague feeling of guilt about his actions, short-
term memory deficits, impaired concentration and avoidance of 
reminding stimuli which intensified his symptoms.  

In the section set aside for test results, the examiner noted 
that the veteran's response to psychometrics was 
characterized by gross symptom overreporting to such a degree 
that psychological testing could not be considered valid.  
Consequently, it was his opinion that the suggestion of 
severe Axis I disorders could not be accepted as accurate, 
but was likely an artifact of symptom exaggeration.  
Likewise, the report of PTSD-like symptoms on the MPTSD was 
described as appearing exaggerated when items were reviewed 
with the veteran.  Finally, the veteran's self-report on the 
CES suggesting heavy combat exposure was also noted to be 
incongruent with his report of moderate exposure, at most.  

In conclusion, the examining physician opined that, despite 
the veteran's report of multiple and severe PTSD-like 
symptoms, a clear diagnosis of clinical PTSD could not be 
rendered given the incongruence between symptoms reported and 
the veteran's presentation in the interview, the general lack 
of PTSD diagnoses in his previous and current mental health 
treatment, and the apparent gross overreporting of symptoms, 
as evidenced in the psychometrics.  Rather, his history and 
disorder were noted to be suggestive of a potentially long-
standing dysthymic disorder which was likely exacerbated by 
his fairly recent abstinence from substance abuse and other 
health problems which limited his ability to work.  The final 
diagnoses rendered included dysthymic disorder and 
polysubstance dependence, currently in remission, by history.  

In February 1997, the veteran testified on his own behalf at 
a hearing at the RO.  The veteran stated that, while in 
Vietnam, he was involved in the transport of heavy equipment, 
such as bulldozers, scrapers and trucks.  According to the 
veteran, he was in charge of the entire fleet operation, and 
as a result, on many occasions had to go out into the field 
and check on equipment.  At these times, he observed the 
destruction of the enemy and American soldiers.  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in September 1997.  At 
that time, the Board acknowledged that, although the veteran 
had presented a well-grounded claim of service connection for 
PTSD in that there was a diagnosis of PTSD and a medical 
opinion of record which suggested that it was related to his 
military service, further development was necessary in order 
to obtain a medical opinion as to the adequacy of the 
stressors to support a diagnosis of PTSD and to verify the 
veteran's alleged stressors.  

The veteran was afforded the first of two VA examinations 
directed by the Board in October 1998.  At that time, the 
veteran reported that he had been having difficulty with his 
nerves for approximately the previous 30 years.  He stated 
that he mainly would get upset at night and had nightmares or 
flashbacks 3 or 4 times a week.  He reported feeling stressed 
and anxious, as well as depressed.  In addition, he noted a 
feeling of sadness and a desire to be left alone.  

The veteran further reported that, while he was stationed in 
Vietnam, he worked in a supply unit delivering merchandise.  
He also stated that he had had a lot of combat experience and 
that he had been shot at and had seen others shot at close 
range.  He noted that, in 1992, he had initially been 
hospitalized at Fort Hamilton for treatment of substance 
abuse, but that he was later told that he had PTSD.  
According to the veteran, he was admitted to Fort Hamilton 
once again in 1995 for treatment of substance abuse and PTSD.  

The final diagnosis rendered was that of alcohol and cocaine 
dependency, in remission.  It was further noted, however, 
that the veteran was to receive psychological testing in 
accordance with VA protocol to help ascertain the true nature 
and extent of his symptoms.  A notation on the examination 
report dated November 10, 1998, after the psychological 
testing was completed, indicated that PTSD was not found and 
expressed concurrence with the above diagnosis.  

The second of the VA examinations was also conducted in 
October 1998.  The assessment procedures utilized for 
psychological evaluation included the Minnesota Multiphasic 
Personality Inventory-2, the Mississippi Scale for PTSD, the 
Combat Exposure Scale, the patient-reported psychosocial 
history, clinical interview and a review of the C file.  

During the background information portion of the clinical 
interview, the veteran reported a childhood history marked by 
economic and domestic stressors, including punishment to the 
point of verbal, physical and emotional abuse, as well as 
repeated rapes by his cousin during a stay with his aunt in 
New York.  When asked what his worst experience in Vietnam 
had been he cited the night he arrived at Ton Son Nhut 
airbase, when the plane in which he was traveling took mortar 
fire and "went straight down."  He also reported being in 
the "Wa Ling" Hotel when it was bombed in 1966.  Additional 
stressors included seeing Buddhist monks set fire to 
themselves, as well as vigilante-style killing among the 
Vietnamese on the streets of Saigon.  The veteran further 
stated that, while visiting camps near Da Nang and Vung Tao, 
he was fired upon while instructing Vietnamese troops and 
their position was mortared, causing injury to 3 people.  

The veteran's present complaints, which he related to his 
service in Vietnam, included the following:  nightmares of 
falling, which he attributed to his initial descent on the 
day of his arrival in Vietnam; dreams of being shot; dreams 
of fire secondary to the monks who were victims of 
immolation; and, dreams of "cowboys" shooting people and 
cutting them on the streets of Saigon.  He reported great 
psychological and physiological distress when subjected to 
crowds and also stated that he did not want to think about 
Vietnam.  He also expressed a belief that "spirits" came 
after him in the form of animals.  In addition, he reported 
markedly diminished activities since becoming clean and 
sober.  He also noted that he experienced difficulty getting 
to and staying asleep and described great fearfulness of 
others that appeared to be marked by hypervigilance.  He also 
stated that he was "frightened" by loud noises.  

Test results were recorded as follows:  Mississippi Scale for 
PTSD yielded a score suggestive of possible PTSD; the Combat 
Exposure Scale suggested exposure to heavy combat; and, the 
MMPI-2 indicated both an attempt to present himself favorably 
and overendorsement of pathological symptoms.  Such 
overreporting was noted to be potentially related to a "plea 
for help," or a conscious manipulation to distort responses 
for some situational reason.  It was further noted that it 
was unlikely that individuals with this level of pathology 
would be able to complete the MMPI-2 in a consistent manner.  
Due to this gross overreporting in symptomatology, the Keane 
PTSD scale was rendered uninterpretable.  

In conclusion, the examining physician opined that the 
background information, claims file information, interview 
data, observational data and psychometrics did not support a 
diagnosis of PTSD.  It was specifically emphasized that the 
claims file data, in particular the veteran's MOS and duties 
while in Vietnam, were not consistent with his report of 
heavy combat exposure.  In addition, the trauma that he 
reported as being the worst that he experienced in Vietnam, 
that being his initial landing in country, was not judged to 
be of sufficient severity to produce symptoms consistent with 
a diagnosis of chronic PTSD.  Furthermore, it was also opined 
that his witnessing of Buddhist monk immolation also did not 
appear to meet the criteria of trauma, in that, although this 
was a viewing of the death of another, the death was at the 
individual's own hand and the individual was not a person 
with whom the veteran had a relationship of any sort, thus 
reducing the probable long-term impact on the veteran.  

It was further noted that, although he reported some symptoms 
of avoidance and numbing, these were not in any way evidenced 
during the interview.  In fact, the veteran was described as 
displaying a very lively and dramatic affect and discussed 
his experiences in Vietnam without any apparent hesitation.  

In addition to the above findings, the examining physician 
also discounted the diagnosis of combat-related PTSD rendered 
by Dr. Steinmuller in October 1995.  He noted that the 
veteran's fear of crowds was attributed by the veteran at 
that time to his fear of the Mafia.  The examiner also 
emphasized that there were very few references to Vietnam in 
the report and that the veteran had related very few of his 
symptoms to his service in Vietnam.  The examiner noted that 
the veteran's guilt, hypervigilance and other symptoms 
appeared to have been attributed by the veteran to his long-
term substance abuse and the activities surrounding it.  
Finally, it was noted that, although the veteran's feeling 
that spirits were seeking him out was suggestive of the 
possible presence of a psychosis-based disorder, there was no 
confirmatory evidence of a psychosis found on examination.  
In conclusion, the examining physician rendered the following 
diagnoses:  alcohol and cocaine dependence, in remission.  

II.  Analysis

The medical evidence in this case shows that the veteran has 
actually had several psychiatric diagnoses.  The only 
detailed diagnosis indicating that the veteran had PTSD was 
the October 1995 report from Dr. Steinmuller.  It was not the 
only psychiatric diagnosis listed nor did it include an 
explanation of the basis for concluding that PTSD was the 
veteran's appropriate diagnosis or a discussion of the 
adequacy of the veteran's alleged stressors to support such a 
diagnosis.

The other medical evidence of record which included a 
diagnosis of PTSD also indicated that the diagnosis was 
qualified in some way.  Although the veteran submitted a 
statement from the administrative coordinator at the VA 
Extended Care Center in St. Albans, New York, which indicated 
that the veteran was a patient in that hospital and had been 
diagnosed as having PTSD, the records pertaining to this 
period of treatment (January through August 1995) do not 
support this claim.  Rather, the records show that the 
veteran was described as having sub-diagnostic PTSD or PTSD 
by history or that PTSD should be "ruled out."  These 
comments and findings suggest that the diagnosis of PTSD in 
this veteran's case was uncertain.  

The Board finds very persuasive the opinions rendered by VA 
physicians following examinations in October 1998, which 
resulted in a determination that the events the veteran 
described as causing PTSD were insufficient to support a 
diagnosis of PTSD.  Indeed, these were the only health 
professionals to specifically consider whether the veteran's 
alleged stressors were sufficient to substantiate the 
diagnosis.  As a result, the examining physicians concluded 
that the veteran did not have PTSD; rather, a diagnosis of 
alcohol and cocaine dependency, in remission, was rendered.  

Given the veteran's various psychiatric diagnoses over the 
years, together with the records suggesting PTSD as the 
veteran's diagnosis but offering no explanation or rationale 
for the diagnosis, and the conclusion, reached when the 
veteran most recently underwent VA examination, that he does 
not have PTSD, the Board finds that the preponderance of the 
evidence is against the claim of service connection for PTSD.  

Inasmuch as the Board's decision is based on a determination 
that the preponderance of the medical evidence does not 
establish that the veteran has PTSD (element 1 of 38 C.F.R. 
3.304(f)), the Board need not reach the question of whether 
he was in combat or his alleged stressors have been verified.  


ORDER

Service connection for PTSD is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans Appeals



 

